Citation Nr: 1418592	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-46 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether the August 30, 2010 submission by the Veteran constituted a substantive appeal with regard to the issue of entitlement to an initial rating in excess of 10 percent for service-connected adjustment disorder. 

2. Entitlement to an initial rating in excess of 10 percent for service-connected irritable bowel syndrome.

3. Entitlement to a rating in excess of 30 percent for service-connected adjustment disorder.

4. Whether new and material evidence has been received to reopen the previously denied claim seeking service connection for bilateral hearing loss. 

5. Whether new and material evidence has been received to reopen the previously denied claim seeking service connection for a bilateral knee disability. 

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for restless leg syndrome.

8. Entitlement to service connection for migraine headaches.

9. Entitlement to service connection for bilateral hearing loss.

10. Entitlement to service connection for a right knee disability.

11. Entitlement to service connection for a left knee disability.

12. Entitlement to service connection for hemorrhoids, to include as secondary to service-connected irritable bowel syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and August 2010 and October 2011 rating decisions and a March 2011 letter decision by VARO in Denver, Colorado. 

The Veteran appointed The American Legion as his representative in July 2008, but in an April 2013 letter, the American Legion notified VA that it would no longer be representing the Veteran.  The Veteran was advised that he could appoint another representative, but at his November 2013 hearing, the Veteran stated that he was willing to go forward without a representative, he testified without such assistance, and he has not otherwise indicated a desire to have representation.  

In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), via videoconference.  A transcript of the hearing is associated with the claims file.  

The adjustment disorder rating claim and the service connection claims for restless leg syndrome, migraine headaches, bilateral hearing loss, right and left knee disabilities, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2010, the Veteran submitted a request for another VA examination to assess the his mental health disability for possible increase; the statement was not on a properly completed VA Form 9, did not contain the requisite information, and did not set forth specific arguments relating to errors of fact or law made by the agency of original jurisdiction (AOJ) in reaching the determination being appealed.  

2.  The February 2011 substantive appeal was not filed within one year of the June 2009 rating decision or within 60 days of the August 2010 statement of the case on the issue of entitlement to an initial rating in excess of 10 percent for the service-connected adjustment disorder, and the Veteran did not request an extension of time. 

3.  VA has not implicitly or explicitly waived the issue of timeliness with respect to the Substantive Appeal for the claim of entitlement to an initial rating in excess of 10 percent for the service-connected adjustment disorder.

4.  Irritable bowel syndrome is manifested by episodes of severe diarrhea and abdominal pain occurring multiple times per day, with more or less constant abdominal distress.

5.  A January 1993 rating decision denied claims for service connection for bilateral hearing loss and bilateral knee disabilities, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

6.  Evidence received since the January 1993 rating decision is new, relates to unestablished facts necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral knee disabilities.

7.  Resolving all reasonable doubt in the Veteran's favor, tinnitus is a result of the Veteran's military service.


CONCLUSIONS OF LAW

1.  The Veteran did not timely perfect an appeal as to the issue of entitlement to an initial rating in excess of 10 percent for adjustment disorder. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.302, 20.303 (2013); Percy v. Shinseki, 23 Vet. App. 37 (2009).

2.  The criteria for a 30 percent rating, but no greater, have been met for service-connected irritable bowel syndrome.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.114, Diagnostic Code 7319 (2013).

3.  The January 1993 rating decision is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral knee disabilities is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the claims for service connection for bilateral hearing loss and bilateral knee disabilities and the claim of entitlement to service connection for tinnitus. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Further, as to the issue of the timeliness of the substantive appeal, the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The issue is whether the Veteran filed a timely substantive appeal pertaining to the issue of entitlement to an initial rating in excess of 10 percent for service-connected adjustment disorder.  The facts as to the contents of the Veteran's August 2010 submission and the date of receipt of the Substantive Appeal are not in dispute.  Thus, resolution of the Veteran's appeal is wholly dependent on interpretation of the relevant VA statutes and regulations. As no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the Veteran in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Sanders v. Nicholson, 487 F.3d 881   (Fed. Cir. 2007) (deficiency of VCAA notice is not prejudicial when a benefit could not be awarded as a matter of law); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

With respect to the Veteran's initial rating claim for irritable bowel syndrome, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private treatment records, and the reports of May 2009 and February 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that either examiner documented findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2013 Board hearing, the VLJ identified the issue to be discussed, but did not suggest additional evidence that might have been overlooked.  However, the Veteran offered detailed testimony as to his irritable bowel symptoms, including identifying specific evidence in the record that supported his claim that his disability is severe. The Veteran has not suggested any deficiency in the conduct of the hearing.  Moreover, in the decision below, the Board grants the Veteran the rating appropriate to a severe disability under the applicable rating criteria.  Therefore, to the extent the VLJ did not comply with the regulation regarding the conduct of hearings, the Board finds that the deficiency is rendered harmless by the Veteran's testimony and the outcome of this case as to this issue.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.




II. Timeliness of Substantive Appeal

The Board may address questions pertaining to jurisdictional authority, including whether a substantive appeal was timely at any stage of the proceedings. 38 C.F.R. § 20.101.  In August 2010, the Veteran filed a statement addressing multiple issues.  With regard to his pending appeal as to the issue of entitlement to an initial rating in excess of 10 percent for the service-connected adjustment disorder, the Veteran requested another VA examination to assess his mental health disability for possible increase.  A Substantive Appeal can be provided through a properly completed VA Form 9, or correspondence containing the requisite information, and also should set forth specific arguments relating to errors of fact or law made by the AOJ reaching the determination being appealed.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.  While the Board is required to liberally construe the Veteran's submissions, the August 2010 statement does not fulfill these requirements.  It does not reference the then-pending appeal, express continued disagreement with the rating or a desire to continue his appeal, or make specific arguments in support of his claim.  Thus, the Board finds that August 2010 submission is most appropriately interpreted as a new claim for increase.  

The first complete Substantive Appeal as to this initial rating issue was submitted by the Veteran in February 2011, well beyond one year after the June 2009 rating decision that assigned the initial rating and more than two months after the August 2010 statement of the case.  Moreover, since the filing of the February 2011 Substantive Appeal, neither the RO nor the Board has addressed the initial rating assigned for the Veteran's service-connected adjustment disorder so as to implicitly waive any issue of timeliness in the filing of the substantive appeal with respect to the initial rating claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Any communications with the Veteran regarding the rating assigned for his service-connected psychiatric disability has related to the increased rating claim addressed in the October 2011 rating decision.  Therefore, the Board concludes that the Veteran's August 2010 statement did not constitute a Substantive Appeal, and no Substantive appeal was timely filed with respect to the issue of entitlement to an initial rating in excess of 10 percent for the service-connected adjustment disorder.   The appeal as this issue is denied.
III. New and Material Evidence

The Veteran contends that he suffers from bilateral hearing loss and disabilities of the bilateral knees that were incurred in his military service.  A January 1993 rating decision denied the bilateral hearing loss claim on the basis that there was neither a contemporaneous diagnosed disability of hearing loss nor a diagnosis in service.  The bilateral knee disability claims were denied on the basis that no chronic disability was shown in service, and there was no nexus between the Veteran's then-diagnosed patellofemoral syndrome and his service.   

The Veteran did not appeal the January 1993 rating decision, nor was any new and material evidence submitted within the appeal period, and it became final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the January 1993 rating decision, additional evidence has been received in the form of VA and private treatment notes, lay statements, and service personnel records showing the Veteran's award of the Senior and Master Parachute Badges. 
The private treatment evidence offers new evidence as to the bilateral hearing loss claim in that it shows that the Veteran has a diagnosis of mild sensorineural hearing loss.  Further, the Board determines that the evidence of the Veteran's parachute badges constitute new and material evidence as it establish the occurrence of an event or injury in service that could have resulted in a current bilateral knee disability.  Therefore, the Board determines that this evidence relates to unestablished facts necessary to grant the claims and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral knee disabilities.

Thus, the Board determines that new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and right and left knee disabilities has been received.  Therefore, the claims to reopen the claims for service connection for these disabilities are granted.

IV. Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that he currently has tinnitus as a result of noise exposure in service from artillery fire and he is competent to attest to his noise exposure on service. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent to describe his tinnitus symptomatology, and such subjective complaints have been documented by the medical evidence of record.  As a result, the Board finds that the Veteran has a current diagnosis of tinnitus. 

Moreover, the Board determines that the evidence in favor of a relationship between the Veteran's tinnitus and his military service is in equipoise.  The Veteran has testified that his tinnitus began during his active duty when he was standing between two howitzers that fired at the same time.  In October 2009, a private audiologist reported the Veteran's diagnosis as tinnitus which the Veteran recalled first occurring during his tenure in active service.  Thereafter, in November 2009, the audiologist opined that the tinnitus was possibly a result of the bilateral hearing loss.  In light of these facts, the Board determines that the Veteran's tinnitus is at least as likely as not a result of his military service. 

It is important to point out at this juncture that it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 .
Based on the above, the Board finds that the evidence is in relative equipoise.  Thus, when resolving all doubt in the Veteran's favor, the Board finds that there is a causal relationship between the Veteran's military service and his current tinnitus. Accordingly, service connection for tinnitus is granted. 

V. Irritable Bowel Syndrome

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.
Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's irritable bowel syndrome is rated under Diagnostic Code 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  A moderate disability with frequent episodes of bowel disturbance with abdominal distress warrants a 10 percent disability rating.  A severe disability with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress warrants a 30 percent disability rating, the maximum rating available under the diagnostic code.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2013).

At the May 2009 VA examination, the Veteran reported a change in weight of about 10 pounds in the prior year.  He denied vomiting and constant nausea.  The Veteran indicated that he experienced severe bouts of constipation twice per month and constant, very severe diarrhea four to nine times per day.  He did not exhibit malnutrition or anemia 

The February 2011 VA examiner noted reports of profuse diarrhea five to six times per day and periodic crampy stomach pain.  The Veteran denied nausea and vomiting.  He was on a special program for weight loss.  There was no history of malnutrition or anemia.  The examiner stated that the Veteran experienced functional impairment due to diarrhea with diffuse abdominal pain.  
   
The Board finds that the Veteran's symptoms constitute a severe disability under Diagnostic Code 7319.  In addition to the VA examinations, this finding is also supported by his private treatment records, most recently a noted dated in March 2011 which documents severe irritable bowel syndrome with sharp and cramping stomach pain several times per day and diarrhea.  In light of these facts, the Board finds that the Veteran's irritable bowel syndrome warrants a 30 percent rating. 
The Board has also the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2013), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran has been diagnosed with irritable bowel syndrome.  A higher rating for bowel symptoms as he experiences is not warranted without the presence of ulcerative colitis (Diagnostic 7323) causing malnutrition, which is not present.  Thus, a review of the record fails to reveal any additional functional impairment associated with the Veteran's irritable bowel syndrome so as to warrant further consideration of alternate rating codes.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's irritable bowel syndrome manifests in abdominal pain and multiple episodes of diarrhea each day.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  A higher rating is available for other disabilities and symptoms of the colon and bowel, but those disabilities and symptoms are not manifested in this case.  However, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

Further, with respect to the second Thun element, the evidence does not establish that "related factors" are present. While the Veteran reports that his irritable bowel syndrome is disruptive to his work, the evidence does not establish that it causes the Veteran to miss work or to be hospitalized frequently.  In light of the above, the Board concludes that the Veteran's irritable bowel syndrome does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Therefore, an extra-schedular rating for irritable bowel syndrome is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377   (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and he has reported employment throughout the appeal period.  Therefore, further contemplation of a TDIU rating in this case is not necessary.



ORDER

The August 2010 statement not constituting a Substantive Appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent for service-connected adjustment disorder, a Substantive Appeal on that issue was not timely filed, and the appeal is denied.  

Entitlement to an initial rating of 30 percent, but no greater, for irritable bowel syndrome is granted.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for bilateral knee disabilities is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for tinnitus is granted.


REMAND
Remand of the remaining claims is necessary.  Initially, the Board notes that the June 2013 statement of the case and supplemental statement of the case report that Minneapolis VA treatment notes dated from January 27, 2009 to May 30, 2013 were reviewed and uploaded to Virtual VA.  However, the Board's review of virtual records reveals that these records have not been associated with the claims file.  Therefore, a remand is necessary so that these records and any additional records dated from May 2013 to the present may be obtained.  

Additionally, the Board finds that a VA examination should be scheduled for the Veteran's adjustment disorder.  At his November 2013 hearing, the Veteran testified that his adjustment disorder had gotten worse since his most recent VA psychiatric examination in April 2009.  Accordingly, the Board finds that an additional VA examination should be scheduled for this disability to determine their current nature and severity.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).
Further, the Board determines that the criteria for scheduling a VA examination with regard to the Veteran's bilateral hearing loss has been met as there is evidence of a current diagnosis, in-service noise exposure, and a connection between the two.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of these facts, the Board determines that a VA examination to assess the etiology of the Veteran's bilateral hearing loss is required.  

Next, a September 2011 VA examiner assessed a diagnosis of migraine headaches, but did not offer a nexus opinion.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The Veteran is competent to speak to his history of headaches, and he has testified to having had them since service.  Therefore, a VA opinion as to the etiology of the Veteran's migraine headaches must be obtained.  See McLendon, supra.

In addition, the Board notes that the Veteran has not been afforded a VA examination with regard to his restless leg syndrome claim.  The September 2011 VA General Medical examiner documented the Veteran's complaints, but was not asked to assess the disability and did not discuss diagnosis or etiology of the claimed disability.  The record documents that the Veteran served in Southwest Asia, and while the September 2011 VA examiner indicated generally that the Veteran's disabilities were not a result of undiagnosed illness, he did not provide a rationale for that opinion.  Therefore, the Board determines that the Veteran should be scheduled for a VA examination to assess whether his claimed restless leg syndrome is an undiagnosed illness manifested by neurological symptoms.  Id. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran from the Minneapolis VA Medical Center and all associated outpatient clinics dated from January 2009 to the present.  All requests and responses, positive and negative, must be documented in the claims file. 

3. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected adjustment disorder.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

4. Schedule the Veteran for a VA audiological examination to assess the etiology of his bilateral hearing loss. The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hearing loss is a result of in-service noise exposure or is otherwise a result of his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

6. Request an opinion as to the etiology of the Veteran's migraine headaches from the September 2011 VA general medical examiner or an equally qualified examiner if he is unavailable.  The claims file must be made available to the examiner in conjunction with the examination.  Upon review of the record, the examiner should respond to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches are a result of his military service? 

The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.

If it is determined that an opinion cannot be rendered without another clinical examination of the Veteran, such examination should be scheduled. 

A complete rationale for any opinion offered must be provided.

7. Schedule the Veteran for the appropriate VA examination to assess whether his restless leg syndrome symptoms are manifestations of an undiagnosed illness.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Does the Veteran have a diagnosis of restless leg syndrome? 

b. If not, are his reported symptoms attributable to another diagnosable disability? 

c. If the Veteran's purported symptoms of restless leg syndrome are not due to a diagnosed disability, is there is a chronic disease process existing for six months or more as shown by 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.

A complete rationale for any opinion offered must be provided.

8. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

9. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


